Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 07/06/2021, is a continuation of 17089211, filed 11/04/2020, now U.S. Patent #11087070. Claims 1-19 are pending; Claims 1 and 11 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 10/12/2021 and 07/06/2021 is/are in-compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner. 




     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent 11,087,070 [hereinafter patent ‘070] issued 08/10/2021 to Patent  Application 17/089,211 filed 11/04/2020.
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method relates to an XBRL document associated with the XBRL tags....wherein the XBRL document is analyzed using a trained neural network to generate the  suggested XBRL tags and determine the corresponding confidence values, each suggested XBRL tag ... associated with a confidence value, the trained neural network comprising an input layer, a concatenate layer, and a dropout layer; .... to generate comparison results; and determining a tag confidence value associated with each assigned XBRL tag of the one or more assigned XBRL tags based on the comparison results....    
As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application; which is conceptually the same invention as method for an XBRL document associated with the assigned XBRL tags; analyzing the XBRL document using a trained machine learning model to generate the suggested XBRL tags and determine the  corresponding confidence values, each suggested XBRL tag of the suggested XBRL tags associated with a confidence value; comparing the assigned XBRL tags with the suggested XBRL tags to generate comparison results; and determining a tag confidence value associated with each assigned XBRL tag of the assigned XBRL tags based on the comparison results, wherein the trained machine learning model comprises a trained neural network, wherein the trained neural network comprises an input layer, a concatenate layer, and a dropout layer...as taught in patent ‘070
Thus, they are both exhibiting similar method for relates to an XBRL document associated with the XBRL tags....wherein the XBRL document is analyzed using a trained neural network to generate the  suggested XBRL tags and determine the corresponding confidence values, each suggested XBRL tag ... associated with a confidence value, the trained neural network comprising an input layer, a concatenate layer, and a dropout layer; .... to generate comparison results; and determining a tag confidence value associated with each assigned XBRL tag of the one or more assigned XBRL tags based on the comparison results....  

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 



The Claims are comparing as following:
Claim(s) 1-19 of current application and the Patent ‘715 and patent ‘797 are compared as follows, 
  Current Application
Patent ‘070 


Claim(s) 1-19   
 
Claim(s) 1-20
A method implemented on a computer system having one or more processors and memories, comprising: receiving an XBRL document associated with one or more assigned XBRL tags; analyzing the XBRL document using a trained neural network to generate one or more suggested XBRL tags and determine one or more corresponding confidence values, each suggested XBRL tag of the one or more suggested XBRL tags associated with a confidence value, the trained neural network comprising an input layer, a concatenate layer, and a dropout layer; comparing the one or more assigned XBRL tags with the one or more suggested XBRL tags to generate comparison results; and determining a tag confidence value associated with each assigned XBRL tag of the one or more assigned XBRL tags based on the comparison results...(Claim 1)
A method implemented on a computer system having one or more processors and memories, comprising: receiving an XBRL document associated with one or more assigned XBRL tags; analyzing the XBRL document using a trained neural network to generate one or more suggested XBRL tags and determine one or more corresponding confidence values, each suggested XBRL tag of the one or more suggested XBRL tags associated with a confidence value, the trained neural network comprising an input layer, a concatenate layer, and a dropout layer; comparing the one or more assigned XBRL tags with the one or more suggested XBRL tags to generate comparison results; and determining a tag confidence value associated with each assigned XBRL tag of the one or more assigned XBRL tags based on the comparison results...(Claim 1)










Allowable Subject Matter
Claim(s) 1-19 would be allowable if filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claim(s) 1-20 of Patent ‘070.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith  et al.,(“US 20130117268 A1” filed 11/03/2011 [hereinafter “Smith”], relates to XBRL document associated with one or more assigned XBRL tags .... using a machine learning engine, for analyzing the table contains financial data classifiable according to a taxonomy... generate classification suggestions 140 based at least in part on any one or more of the following: … a confidence measure indicating a level of accuracy of the classification suggestion...[ Para(s) 23-24, 42-44, 48 and 51-55]. 
Brown et al.(“US 20130007033 A1” filed 09/12/2012 [hereinafter “Brown”], describing "Candidate Answer Generation" module; utilizing he "Candidate Answer Scoring" module and a machine learning Trained Model and the Learned Feature Combination... for suggestion the answer from a collection of SEC filings in XBRL document...[ Para(s) 50-55]. 
Xing et al., .(NPL- “Intelligent Asset Management” published  2019 by Springer Nature Switzerland AG- 163 pages [hereinafter “Xing”], describing the events are extracted from news text and represented as dense vectors, trained using a novel neural sensor network, and then a deep convolutional neural network is used to model the combined influence of long-term events and short-term events on stock price movements ... [the “Foreword Section page VI- first paragraph the third sentence]... involved computational methods in these activities, machine-readable knowledge representation is a prerequisite. ...business applications of markup language, e.g., Business Intelligence Markup Language(Biml) and eXtensible Business Reporting Language (XBRL) are utilized....[Section 3.3 pages 33].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177